Citation Nr: 1427598	
Decision Date: 06/18/14    Archive Date: 06/26/14

DOCKET NO.  11-09 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 40 percent for lumbar spine degenerative disc and joint disease.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Counsel



INTRODUCTION

The Veteran served on active duty from March 1960 to December 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

Although the Veteran had previously requested a hearing before a Veterans Law Judge (VLJ), and was scheduled to appear at the hearing in May 2014, he subsequently withdrew that request.  See 38 C.F.R. § 20.704(e) (2013).

The Board notes that, on his November 2010 Notice of Disagreement (NOD), the Veteran indicated, through his service representative, that he was only appealing the denial of his claim of entitlement to an increased rating for his low back disability.  However, on his Form VA 9 (Appeal to the Board), he specifically indicated that he was seeking a 100 percent disability rating due to unemployability.  In Rice v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU rating cannot be considered separate and apart from an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Instead, the Court held that a TDIU claim is an attempt to obtain an appropriate rating for a service-connected disability.  The Court also found in Rice that, when entitlement to a TDIU is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability.  Accordingly, the issue of entitlement to a TDIU rating has been raised and the Board must adjudicate the TDIU issue as part of the increased rating claim.

This appeal was processed using the Virtual VA paperless claims processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

FINDINGS OF FACT

1.  Throughout the course of the appeal, the Veteran's lumbar spine degenerative disc and joint disease has not been manifested by unfavorable ankylosis of the entire thoracolumbar spine or by incapacitating episodes having a total duration of at least 6 weeks during any 12-month period.

2.  Throughout the course of the appeal, the Veteran had mild, incomplete paralysis of the left lower extremity.

3.  The evidence of record shows that the Veteran does not meet the percentage requirements for TDIU, as his service-connected disabilities are currently rated at 40 percent, 10 percent, and 10 percent, for a combined disability rating of 60 percent.

4.  The Veteran's service-connected disabilities are not of such severity as to preclude substantially gainful employment consistent with his education and occupational experience, and the evidence does not show an exceptional or unusual disability picture as would render impractical the application of the regular schedular rating standards for TDIU.


CONCLUSIONS OF LAW

1.  Throughout the period on appeal, the criteria for an evaluation in excess of 40 percent for the Veteran's lumbar spine degenerative disc and joint disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5242-5243 (2013).

2.  Throughout the period on appeal, the criteria for a separate 10 percent rating, but not higher, for radiculopathy of the left lower extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8620 (2013).

3.  The criteria for entitlement to TDIU have not been met, and the case does not warrant referral for consideration of individual unemployability on an extraschedular basis.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).   

VA satisfied the notification requirements of the VCAA by means of a letter dated June 2009.  VA's duty to assist has also been satisfied.  The claims file contains the Veteran's pertinent treatment records for treatment received during the course of the appeal, as well as VA examination reports dated November 2009 and July 2013.  Additionally, the claims file contains the Veteran's statements in support of his claim.  The Veteran has not referenced any outstanding records that he wanted VA to obtain or that he felt were relevant to his claim that have not already been associated with the claims folder.  

Review of the November 2009 and July 2013 VA examination reports show that the examiners reviewed the complete claims folder, elicited from the Veteran his history of low back symptomatology and its effect on his daily functioning (as well as the occupational effects of his service-connected tinnitus), reviewed diagnostic test results, and provided the clinical results of the evaluations.  The Board notes that, although the examiner who performed the July 2013 spine examination noted that she did not review the paper claims file, she did specifically state that her review included the Veteran's VA/VBMS treatment reports.  Moreover, because the examiner performed all the tests necessary to rate the Veteran under the applicable ratings criteria, the Board concludes that the examination reports, taken as a whole, are adequate upon which to base decisions in this case.

Applicable laws and regulations

A.  Increased rating

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2013).  Separate diagnostic codes identify the various disabilities. See 38 C.F.R. Part 4 (2013).  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture that more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2013).  The evaluation of the same disability under various diagnoses, known as pyramiding, is prohibited. 38 C.F.R. § 4.14 (2013).

When evaluating musculoskeletal system disabilities that are based on limitation of motion, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. 38 C.F.R. § 4.40 (2013).  Pain on movement, swelling, deformity, or atrophy of disuse are relevant factors in regard to joint disability.  38 C.F.R. § 4.45 (2013).  Painful, unstable, or malaligned joints, due to a healed injury, are entitled to at least the minimal compensable rating for the joint. 38 C.F.R. § 4.59 (2013).  Additionally, the rule against pyramiding does not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including use during flare-ups.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In this regard, manifestation of pain alone does not equate with functional loss under 38 C.F.R. §§ 4.40 and 4.45 but may cause functional loss if affecting some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance.  Mitchell  v. Shinseki, 25 Vet. App. 32 (2011).

VA regulations provide a General Rating Formula for Diseases and Injuries of the Spine (for DCs 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes) with or without symptoms such as pain (whether or not it radiates), stiffness or aching in the area of the spine affected by residuals of injury or disease as follows:

For unfavorable ankylosis of the entire spine (100 percent);

For unfavorable ankylosis of the entire thoracolumbar spine (50 percent);

For unfavorable ankylosis of the entire cervical spine, or forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine (40 percent);

For forward flexion of the cervical spine to 15 degrees or less, or favorable ankylosis of the entire cervical spine (30 percent);

For forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or the combined range of motion of the cervical spine not greater than 170 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis (20 percent); and

For forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees, or 
muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height (10 percent).

38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, entire thoracolumbar spine, or entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  68 Fed. Reg. 51,443, Note (5) (Aug. 27, 2003).

When evaluating diseases and injuries of the spine, any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are evaluated separately, under an appropriate diagnostic code.  
Id., Note (1).  

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees; extension is zero to 30 degrees; left and right lateral flexion are zero to 30 degrees; and left and right lateral rotation are zero to 30 degrees.  Id., Note (2); see 38 C.F.R. § 4.71a, Plate V.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  68 Fed. Reg. 51,443, Note (2) (Aug. 27, 2003).  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Id.

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, disability is evaluated as follows:

With incapacitating episodes having a total duration of at least 6 weeks during the past 12 months, assignment of a 60 percent evaluation is warranted. 

With incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, assignment of a 40 percent evaluation is warranted.

With incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months, assignment of a 20 percent evaluation is warranted.

With incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months, assignment of a 10 percent evaluation is warranted.

The notes for rating intervertebral disc syndrome under this regulation state as follows:  Note (1):  an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Note (2): if intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.

During the November 2009 VA examination, the Veteran manifested lumbar lordosis of the thoracic spine with normal posture, and was negative for vertebral tenderness or paraspinal muscle spasm.  Forward flexion of the thoracolumbar spine was to 50 degrees (limited by stiffness); extension was to 10 degrees (limited by pain); left lateral flexion was to 20 degrees (limited by pain);  right lateral flexion was to 20 degrees (limited by pain); left lateral rotation was to 30 degrees (limited by pain); and right lateral rotation was to 30 degrees (limited by pain).  The combined range of motion of the thoracolumbar spine was 160 degrees.  With repetitive motion, there was no further limitation of motion due to weakness, incoordination, fatigue or pain.  Although the Veteran reported that he experienced pain radiating from the back into the left lower extremity, a neurological examination revealed intact sensation to light touch and pinprick.  There was no weakness with manual testing and the gait was slightly broad-based, slow and with equal stride length.  The diagnosis was degenerative disc and joint disease, and lumbosacral spine with scoliosis.  

A subsequent August 2010 VA outpatient treatment report showed that the Veteran again reported that he experienced sciatica from the low back into the left leg.  In a November 2010 VA outpatient treatment report, he said that his back pain was "significantly better," and that he was now having to take less pain medication.

During the July 2013 VA examination, the Veteran reported flare-ups of the thoracolumbar spine, said he could sit no more than 4 hours per day, could stand no more than 3 hours per day, could walk no more than 10 minutes, and could lift up to 20 pounds only if necessary.  Forward flexion of the thoracolumbar spine was to 40 degrees (without pain); extension was to 20 degrees (with pain at 20 degrees); left lateral flexion was to 20 degrees (without pain); right lateral flexion was to 20 degrees (with pain at 20 degrees); left lateral rotation was to 20 degrees (without pain); and right lateral rotation was to 20 degrees (with pain at 20 degrees).  The total combined range of motion of the thoracolumbar spine was 140 degrees.  After repetitive testing, his range of motion remained the same without any additional limitation of motion.  There was no localized tenderness or pain to palpation, and no guarding or muscle spasm to the thoracolumbar spine.  Straight leg raises were positive for the left leg.  The neurological examination diagnosed intermittent radiculopathy of the left lower extremity from the sciatic nerve of mild severity.  The examiner also found that the Veteran had intervertebral disc syndrome, but had experienced no incapacitating episodes in the previous 12-month period.  

The RO has assigned the Veteran a 40 percent rating for his low back disorder under DC 5242-5243.  See RO Rating Decision, dated December 17, 2009.  The Board has considered whether the Veteran is entitled to a rating in excess of 40 percent under the General Rating Formula for Diseases and Injuries of the Spine, i.e., DC 5242 for degenerative arthritis of the spine.  However, at no time has there been evidence of unfavorable ankylosis of the entire thoracolumbar spine so as to warrant the assignment of a 50 percent rating.  VA examinations in November 2009 and July 2013 showed that the Veteran did have motion of his spine, albeit limited.  Although VA is required to apply 38 C.F.R. §§ 4.40 and 4.45, pertaining to functional impairment for disabilities evaluated on the basis of limitation of motion, where the Veteran is in receipt of the maximum schedular evaluation based on limitation of motion (as here, i.e., 40 percent) and a higher rating requires ankylosis, these regulations are not for application.  Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997).

Based on a review of the evidence of record, the Board also finds that the criteria for a disability evaluation in excess of 40 percent under DC 5243 for the Veteran's lumbar spine degenerative disc and joint disease have not been met at any time during the current appeal period.  There have been no complaints or findings of incapacitating episodes having a total duration of at least 6 weeks during any 12-month period.  Therefore, a rating in excess of 40 percent is not warranted under DC 5243.

The Board must also consider whether a separate rating is warranted for any associated neurologic abnormalities.  In this regard, the Board notes that, during the November 2009 examination, the Veteran complained of experiencing neuropathy in the left lower extremity.  During subsequent VA outpatient treatment in August 2010, the Veteran again complained of sciatica in the left lower extremity.  Moreover, during the July 2013 examination, the examiner found that the Veteran had mild radiculopathy of the left lower extremity.  Thus, under the provisions of Diagnostic Code 8620, the Veteran is entitled to a separate 10 percent disability evaluation for left lower extremity radiculopathy as a neurological manifestation of his service-connected low back disability, for the entire appellate period.  See 38 C.F.R. § 4.124a, Diagnostic Code 8620.  However, a rating in excess of 20 percent is not warranted under DC 8620, as the VA examiner characterized the radiculopathy as mild and this assessment was supported by the examination findings.  Specifically, strength of the left lower extremity was 5/5 and there was no muscle atrophy.  Sensory examination was normal, and deep tendon reflexes at the left knee were 2/2 and the left ankle were 1/2.  In addition, no other neurological impairment related to the Veteran's service-connected low back disorder is shown by the record so as to warrant a separate rating for any other associated disability.  

The Board has carefully reviewed and considered the Veteran's statements regarding the severity of his low back condition.  The Board acknowledges that the Veteran, in advancing this appeal, believes that the disability on appeal has been more severe than the assigned disability rating reflects.  Medical evidence is generally required to address questions requiring medical expertise; lay assertions do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay assertions may serve to support a claim by supporting the occurrence of lay-observable events or the presence of symptoms of disability subject to lay observation. 38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2013); Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  In this case, however, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  The lay testimony has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms



The Board has also considered whether the Veteran's claim should be referred for an extraschedular rating.  See 38 C.F.R. § 3.321(b) (2013); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Thun, 22 Vet. App. at 114.  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.   The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

The Board finds that referral for extraschedular consideration is not warranted.  The Veteran's service-connected low back disability is contemplated and reasonably described by the rating criteria.  As shown in the above discussion, the Veteran does not have symptoms associated with this disability that have been left uncompensated or unaccounted for by the assignment of a schedular rating under the General Rating Formula, which takes into account pain, limitation of motion, and concomitant functional limitations.  See 38 C.F.R. §§ 4.40, 4.45.  In addition, the Veteran's radiculopathy of the lower left extremity has been assigned a separate rating under Diagnostic Code 8620.  Accordingly, the Board finds that a comparison of the Veteran's low back disability with the schedular criteria does not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b). Consequently, the Board finds that the available schedular evaluations are adequate to rate this disability.  As such, in the absence of this threshold finding, there is no need to consider whether there are "related factors," such as marked interference with employment or frequent periods of hospitalization.  See Thun,  22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  Therefore, referral for extraschedular consideration is not warranted. 

In summary, the Board concludes that a preponderance of the evidence of record is against the assignment of a rating in excess of 40 percent for the Veteran's service-connected lumbar spine degenerative disc and joint disease under the General Rating Formula for Diseases and Injuries of the Spine.  See 38 C.F.R. § 4.71a, DC 5242.  However, a separate 10 percent rating for left lower extremity radiculopathy under DC 8620 is warranted for the entire appellate period.  


B.  Entitlement to TDIU

The Veteran contends that his service-connected lumbar spine degenerative disc and joint disease prevents him from securing and maintaining gainful employment.  

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).  Under the applicable regulations, benefits based on individual unemployability are granted only when it is established that the service- connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  Under 38 C.F.R. § 4.16, if there is only one such disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2013).  

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, disabilities resulting from a common etiology (i.e., the Veteran's lumbar spine disorder and left lower extremity radiculopathy) will be considered as one disability.

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the veteran's background, including his employment and educational history.  38 C.F.R. §4.16(b) (2013).  The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training, and previous work experience, but it may not be given to his age or to any impairment caused by non-service-connected disabilities.  
38 C.F.R. §§ 3.341, 4.16, 4.19 (2013).

Marginal employment shall not be considered substantially gainful employment.   38 C.F.R. § 4.16(a).  Factors to be considered in determining whether unemployability exists are the veteran's education and employment history, and loss of work-related functions due to pain.  Ferraro v. Derwinski, 1 Vet. App. 326, 330, 332 (1991).  Consideration may not be given to the Veteran's age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  For a veteran to prevail on a claim of entitlement to TDIU, the record must reflect some factor which takes the case outside the norm.  The fact that a veteran may be unemployed or has difficulty obtaining employment is not determinative.  The ultimate question is whether the veteran, because of service-connected disabilities, is incapable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1993).  

The Veteran is service-connected for the following disorders:  lumbar spine degenerative disc and joint disease, 40 percent; radiculopathy of the left lower extremity, 10 percent; and bilateral tinnitus, 10 percent; all from May 22, 2009.  As such, his combined disability rating for the low back and left leg is 50 percent.  In conjunction with his tinnitus, his combined disability rating is 60 percent.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.25 (2013).  As such, the Veteran's service-connected disabilities do not meet the percentage rating standards for TDIU.  38 C.F.R. § 4.16(a). 

Nonetheless, the Board is still required to make a determination concerning the Veteran's employability for the purpose of satisfying the criteria for a TDIU, just as such a finding must also be made herein to determine whether or not the evidence warrants referral to the appropriate VA officials for consideration of entitlement to a TDIU on an extraschedular basis under the provisions of 38 C.F.R. § 4.16(b).  See Bowling, 15 Vet. App. at 16.  

Review of the evidence of record shows that the Veteran has an associate's degree in liberal arts, a bachelor's degree in sociology/anthropology, and did some graduate work in sociology/psychology.  In his June 2009 application for unemployability benefits, he reported that he last worked on a full time basis in early 1987 for a communications company.  

During the Veteran's November 2009 spine examination, the examiner opined that he was able to do light physical work for up to 90 minutes, but needed to rest for one hour before performing another 90 minutes of work.  He opined that the Veteran was not capable of heavy physical work or sedentary work due to his low back pain and stiffness.  However, he added that writing, typing, using light tools and communications skills were unimpaired and that the Veteran was able to sit for one hour then position change for 30 minutes.  He also stated that the Veteran needed his medications taken throughout the day, which did not produce unacceptable side effects.  During the November 2009 audiology examination, the examiner opined that the effects of the Veteran's tinnitus and nonservice-connected hearing loss on occupational functioning may include difficulty discriminating voices in the presence of background noise.  While he did not provide a definitive opinion as to whether the Veteran's tinnitus would preclude his ability to secure and follow a substantially gainful occupation, the Veteran himself has stated that the disability which most affects his ability to work is his low back disorder.  See TDIU application, June 2009.

During his July 2013 spine examination, the examiner opined that the Veteran's thoracolumbar spine disability only allowed him to perform sedentary work with the ability to move about frequently, or perform light active work with no lifting over 5-10 pounds.  

Based upon the evidence of record, the Board finds the preponderance of the evidence demonstrates that the Veteran's service-connected disabilities are not shown to be so disabling as to preclude him from securing or following substantially gainful employment in keeping with his education and occupational experience.  While the 2009 examiner stated that the Veteran's low back disorder would preclude his performing even sedentary work, his statement was contradicted by the fact that he also indicated that the Veteran's writing, typing, using light tools, and communications skills were unimpaired and that he was able to sit for one hour and then position change for 30 minutes.  Further, a November 2010 VA outpatient treatment report shows that the Veteran reported that his low back pain was significantly better and that he was taking less pain medication.  The 2013 VA examiner, who noted that her review included all of the Veteran's VA treatment reports, opined that he would likely be precluded from strenuous physical work, but not sedentary or light, active employment.  

The Board acknowledges the Veteran's competent statements with regard to the impact of his low back and left leg, as well as his tinnitus, has on his ability to secure and maintain gainful employment.  However, for the reasons discussed above, the Board finds that they do not suffice to show that he is unable to obtain and maintain any form of gainful employment consistent with his education and occupational experience.  The Veteran's education and work experience is consistent with a sedentary job, and the most probative medical evidence of record indicates that he could perform sedentary or light, active employment.  While the Board sympathizes with the Veteran's asserted difficulties, there is simply no evidence of unusual or exceptional circumstances to warrant referral for extra-schedular consideration of a total disability rating based solely on his service-connected disabilities, whether considered separately or in combination.

Accordingly, in the absence of any evidence of unusual or exceptional circumstances beyond what is contemplated by the assigned schedular disability evaluations, the preponderance of the evidence is against the Veteran's claim that he is incapable of performing the mental and physical acts required by employment due solely to his service-connected disorders.  As such, the Board concludes that a TDIU rating is not warranted.


ORDER

Entitlement to a disability rating in excess of 40 percent for lumbar spine degenerative disc and joint disease is denied.

Entitlement to a separate 10 percent rating for left lower extremity radiculopathy under DC 8620 is granted, for the entire appellate period.

Entitlement to a TDIU is denied.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


